Final Rejection

This is a reissue application of U.S. Patent No. 9,066,098 (“the ‘098 patent”). This application was filed 5/9/2019 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. In light of the effective filing date of the ‘098 patent, the pre-AIA  first to invent provisions govern prior art. This is also a continuation reissue of application 14/815,325, which issued as RE 47,465.
Applicant filed a preliminary amendment on 5/9/2019, in which the specification is amended; claims 1-4 are canceled and claims 5-10 are added. 
 Applicant filed an amendment on 6/29/2022, in which the specification is amended, claims 9 and 10 are canceled and claims 11 and 12 are added. Claims 7 and 8 were previously withdrawn in the 4/1/2022 Office action due to election/restrictions; these claims are now brought back as part of the pending claims. Claims 5-8, 11 and 12 are pending1.


Claim Interpretation
	
The term “parameter recorded unit” of claim 7 is not defined in the ‘098 patent.  It would be understood as the parameter recorded unit is a quadtree-based quantization differential value recorded in a sequence parameter set; the step 121 of diagram 1B shows the dequantization differential value storage block unit determination module determines blocks to record parameter differential values, see Fig. 3; col. 3, ll. 21-24, 31-33; col. 5, ll. 22-28. 
The term “parameter prediction unit” of claim 7 is not defined in the ‘098 patent.  It would be understood as the parameter prediction unit is block Tc (702) or block Lc (712) in Fig. 7A.  Col. 8, ll. 45-53 describes the parameter prediction unit Tc (702) or Lc (712) is used to derive the predicted dequantization parameter 720 using an average value, minimum value or maximum value of quantization parameter values of 712 and 702 or Lc and Tc.  


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about
eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-6 of U.S. Patent No. RE46,678 (the ‘678 patent) in view of Lou et al. 2012/0183052 (“Lou”). Although the claims at issue are not identical, they are not patentably distinct from each other. 

It is noted that the claims have been amended in the 6/29/2022 Response to overcome/clarify the claim interpretation issue as indicated at p.3 of the 4/1/2022 Office action; as such, the terminologies have changed; however, obvious double patenting is still applicable as shown.

All of the features of the present claims are clearly shown in the claims of the ‘678 patent except for:  

d) “deriving a differential dequantization parameter for the unit image block parameter recording based on the dequantization parameter information”; 

Regarding d) - Although the ‘678 patent does not include this limitation in the claims; however, one of ordinary skill in the art would see that this is inherent since in order to calculate differential dequantization parameter one would require dequantization parameter information.
	 

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 8,964,834 (“the ‘834 patent”) in view of Lou et al. 2012/0183052 (“Lou”). Although the claims at issue are not identical, they are not patentably distinct from each other. 

     The following limitations are shown in claim 6 of the ‘834 patent”:

c)    deriving the predicted dequantization parameter for the unit image block for parameter predicting, wherein the predicted dequantization parameter is derived using dequantization parameters of a plurality of blocks neighboring to the unit image block for parameter predicting; 

  f)    performing dequantization using the dequantization parameter.

Claim 6 of the ‘834 patent recites:
	deriving a dequantization parameter value  …, wherein the dequantization  parameter prediction value is derived based on an average value of the dequantization parameter values of a block neighboring to a left of the block used for prediction of a dequantization parameter and a block neighboring above the block used for prediction of a dequantization parameter; …
performing dequantization using the dequantization parameter.

Although the ‘834 patent does not include every limitation of claim 5; however,

Lou discloses these limitations:
determining a unit image block for parameter recording for which dequantization parameter information is signaled, wherein the unit image block for parameter recording is split in a quadtree structure;  and 
b)   determining a unit image block for parameter predicting used for deriving a predicted dequantization parameter, wherein the unit image block for parameter predicting comprises the unit image block for parameter recording; 

In  FIGs. 2B, 3A, Lou shows an example of LCU partitioned into CUs [0024] and how a particular LCU is split into CUs can be represented by a quadtree. [0025]. An LCU can be divided into four square blocks, called CUs (coding units), which are a quarter of the size of the LCU.  Each CU can be further split into four smaller CUs, which are a quarter of the size of the original CU.  The splitting process can be repeated until certain criteria are met. [0024]. Each CU can be further divided into predictive units (PUs)[0026].  Furthermore, Fig. 5A of Lou shows the quadtree structure splits a block into four sub-blocks with half horizontal size.

	Lou discloses facilitating temporal and spatial prediction by having the encoder 116  taking the quantized transform coefficients E and dequantizes them with a dequantizer module 122 resulting in the dequantized transform coefficients of the residual PU, E'. The dequantized transform coefficients of the residual PU,E', are then inverse transformed by an inverse transform module 124, resulting in the reconstructed residual PU, e'. The reconstructed residual PU, e', is then added to the corresponding prediction, x', either spatial or temporal, to form a reconstructed PU, x”. [0032]. 

The remaining limitations:
d) deriving a differential dequantization parameter for the unit image block for parameter recording based on the dequantization parameter information; 
e) deriving the dequantization parameter using a sum of the predicted dequantization parameter and the differential dequantization parameter; 

Regarding d) - Although the combination of the ‘834 patent and Lou does not include this limitation in the claims; however, one of ordinary skill in the art would see that this is inherent since in order to calculate differential dequantization parameter one would require dequantization parameter information.
Regarding e) - The combination of the ‘834 patent and Lou does not include this limitation in the claims. However, given their broadest reasonable interpretation consistent with the specification, it would have been obvious for one of ordinary in the art to derive the dequantization parameter using a sum of the predicted dequantization parameter and the differential dequantization parameter since this is the only mathematical operation that was disclosed in the specification for deriving the dequantization parameter involving the predicted dequantization parameter and the differential dequantization parameter. Note that this is not a reading of limitations from the specification into the claims, it is reading the specification to understand what was meant by the claims. “[T]hose portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application.” MPEP 804 II.B.2.(a).


Claims 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-6 of U.S. Patent No. RE47,465 (the ‘465 patent) in view of Lou et al. 2012/0183052 (“Lou”). Although the claims at issue are not identical, they are not patentably distinct from each other. 

All of the features of the present claims are clearly shown in the claims of the ‘465 patent.


Remarks

Applicant’s Response filed 6/29/2022 has been fully considered.

Specification
The specification amendment filed with the Response corrects the previous specification amendment. The objection is withdrawn.

Claim Interpretation
Claim interpretation regarding the terms parameter recorded unit and parameter prediction unit, in claim 5, is no longer applicable since these terms have been removed. However, the same terms are shown in claim 7; therefore, the Claim Interpretation section is still included in the current Office action. 

35 USC § 112(f) Issues 
The invocation of claim 9 is withdrawn as the claim has been cancelled. 

Declaration
The new reissue declaration filed with the Response is deemed to be acceptable. The                 previous section 251 rejection for a defective declaration is withdrawn.
New Matter & 112(a)

New claims 9-10 were rejected for new matter and written description requirement. 
Claims 9-10 are canceled. Claims 11-12 are added for similar limitations relating to transmitting a bitstream. The issues therefore removed.

Election/Restrictions
            Applicant requests withdrawal of restriction. The examiner agrees that the elected and non-elected claims feature closely related limitations and the claims would not pose a serious burden on the examiner if restriction is not required. Therefore, the previously withdrawn claims 7-8 are included in the pending claims.

	Claim Rejections - 35 USC  § 102
            Rejection applied to claim 9, which is canceled; therefore, it is moot.

Double Patenting
            Applicant indicates that a terminal disclaimer will be timely filed upon allowance of the  pending claims. The rejection is therefore maintained until the terminal disclaimer is submitted and approved.

Allowable Subject Matter

	Claims 5-8, 11 and 12 are allowable over prior art. Claims 5-6 are subject to the submission of a terminal disclaimer.
Regarding claim 5, there is not taught or disclosed in the prior art a method for decoding a video by a decoding apparatus using derivation of a dequantization parameter, the method including deriving the predicted dequantization parameter for the unit image block for parameter predicting, in which the predicted dequantization parameter is derived using dequantization parameters of a plurality of blocks neighboring to the unit image block for parameter predicting;
Regarding claim 7, there is not taught or disclosed in the prior art a method for encoding a video by an encoding apparatus using encoding of a dequantization parameter, the method including deriving the predicted dequantization parameter for the parameter prediction unit, in which the predicted dequantization parameter is derived using dequantization parameters of a block neighboring to a left of the parameter prediction unit and a block neighboring above the parameter prediction unit. 
Regarding claim 11, there is not taught or disclosed in the prior art a method for transmitting a bitstream generated by an encoding method performed by an encoding apparatus, the method including deriving the predicted dequantization parameter for the unit image block for parameter predicting, in which the predicted dequantization parameter is derived using dequantization parameters of a plurality of blocks neighboring to the unit image block for parameter predicting.


   Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘445 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Any inquiry concerning this or earlier communications from the examiner should be directed to Linh M. Nguyen at 571-272-1749.  The examiner can normally be reached Mon-Thurs. 6:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://efs.uspto.gov/efile/portal/home.


/LINH M NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Conferees:

/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that there is no improper recapture. The surrender generating limitation shown in the 9/8/2014 amendment of the parent application 14/096,211 has not been completely eliminated, it has been modified. The term “an average value of” has been removed from the surrendered matter.  The features or the remaining features "wherein the predicted dequantization parameter is derived using dequantization parameters of a plurality of blocks neighboring to the unit image block for parameter predicting”, while broader than those of the original parent patent in the area directed to the surrender generating limitation is not found in prior art and there is no recapture violation.